GIEGEBICH, J.
The plaintiff having failed to pay the motion costs, Ms proceedings were stayed until payment' thereof, the stay extending to the service of a reply to the counterclaim pleaded by the defendants. Lyons v. Murat, 4 Abb. N. C. 13, 54 How. Pr. 23. The defendants did not waive the stay by serving an answer to the *263amended complaint, which was served before the stay began to operate. Code Civ. Proc. § 779; Marks v. King, 66 How. Pr. 463. Motion granted, with $10 costs, unless within 10 days after entry of the order the plaintiff pay the costs of the former motion and $10 costs of this motion, making in the aggregate $20 costs, and serve his reply herein, leave to serve the same being granted upon payment of $20 costs within the time above specified.